This is a proceeding before the Industrial Commission for compensation. The cause was heard by T. A. Wilson, Commissioner, who found the following facts:
1. That the deceased was a regular employee of the defendant employer on 12 August, 1930.
2. That the accidental injury and death of the deceased on 12 August, 1930, was due to his wilful intention to injure or kill his fellow employee.
3. That the average weekly wage was $14.50.
4. That Winnie Harris, mother of Marcellus Reddick, was wholly dependent upon the deceased at the time of his accidental injury and death.
Upon the facts found the commissioner dismissed the proceeding and upon appeal the full Commission adopted and affirmed his findings of fact and conclusions of law. The claimant then appealed to the Superior Court and the order of the Industrial Commission was ratified, approved, and affirmed, and the action was dismissed.
The claimant excepted and appealed to the Supreme Court.
Section 13 of the Workmen's Compensation Law contains this provision: "No compensation shall be payable if the injury or death was occasioned by the intoxication of the employee or by the wilful intention of the employee to injure or kill himself or another."
Under this provision the facts as found and set out in the record are sufficient to sustain the judgment.
Affirmed. *Page 459